Exhibit 10.109

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of December 31, 2015 (the “Restatement Date”) by and between Clean
Energy Fuels Corp., a Delaware corporation (“Employer” or the “Company”), and
Barclay F. Corbus (“Employee”).

 

RECITALS

 

A.                                    Employee has served as Senior Vice
President of Strategic Development of Employer and Employer’s subsidiaries and
Employer desires to retain the benefit of Employee’s skill, knowledge and
experience in order to insure the continued successful operation of its business
and that of its operating subsidiaries, and Employee desires to render services
to Employer.

 

B.                                    Employee and Employer previously entered
into an employment agreement dated February 17, 2010 (as subsequently amended,
the “Prior Agreement’) and the parties now desire to entirely amend and restate
the Prior Agreement as provided herein.

 

AGREEMENT

 

In consideration of the good and valuable consideration and mutual promises and
covenants contained herein, the parties agree as follows:

 

1.                                      Background:  Employee is currently
employed by Employer as its Senior Vice President of Strategic Development. 
This Agreement terminates and supersedes all prior written and oral agreements,
including without limitation the Prior Agreement, and sets forth the terms and
conditions of Employee’s continued employment with Employer.

 

2.                                      Term:  Employer agrees to employ
Employee and Employee agrees to serve Employer, in accordance with the terms of
this Agreement, for a term commencing on the Restatement Date and ending on
December 31, 2018 (the “Term”), unless this Agreement is earlier terminated in
accordance with the provisions herein.  This Agreement shall thereafter renew
automatically for consecutive one (1) year periods (each, a “Renewal Term”)
unless either party gives written notice to the other party of its intent not to
renew within sixty (60) days of the expiration of the Term or any Renewal Term,
as applicable.  Any such renewal shall be on the same terms and conditions as
this Agreement.

 

3.                                      Duties of Employee:  Employee will
continue to serve as Senior Vice President of Strategic Development of Employer,
and as such, Employee hereby promises to perform and discharge well and
faithfully the duties that may be assigned to Employee from time to time which
are appropriate for a Senior Vice President of Strategic Development of an
organization the size of Employer that is engaged in the type of business
engaged in by Employer and Employer agrees to assign to Employee only such
duties.  As Senior Vice President of Strategic Development, Employee shall
report only to the President and Chief Executive Officer.  The duties of
Employee may be changed from time to time by the mutual agreement of the
Employer and Employee.  Notwithstanding any such change from the duties
originally assigned, or hereafter assigned, the employment of Employee will be
construed as continuing under this Agreement as modified.  However, if Employer
shall (i) materially diminish Employee’s duties, authority, responsibilities,
Base Salary (as defined below in Section 4(a)) or annual Incentive Compensation
(as defined below in Section 4(b)) opportunity, (ii) materially breach this
Agreement, (iii) require Employee to report to any person other than the
president and chief executive officer, or (iv) change Employee’s principal place
of employment to outside a radius of fifteen (15) miles of San Francisco,
California (each, a “Good Reason”), or if Employer does not renew this Agreement
prior to expiration of the Term or any Renewal Term, then Employee shall be
eligible to receive the Severance Benefits described in Section 5(d), provided,
however, that Employee must timely satisfy the requirements specified in
Sections 5(i) and 5(j).  Employee agrees to devote substantially all of
Employee’s working time and attention to Employee’s duties hereunder, except for
such reasonable amounts of time for personal, charitable, investment and
professional activities that do not substantially interfere with the service to
be rendered by Employee hereunder.

 

1

--------------------------------------------------------------------------------


 

4.                                      Compensation:

 

a.                                      Base Salary.  During the Term or any
Renewal Term, Employer agrees to pay Employee an annual base salary of $443,415
(“Base Salary”), which shall be earned and payable in accordance with Employer’s
usual and customary payroll practices as in effect from time to time; provided,
however, that pro-rata payments of Base Salary shall occur at least once every
thirty (30) days.  Any increase in Base Salary shall be as determined from time
to time in the sole discretion of the Compensation Committee of the Board of
Directors of Employer (“Board”).  Employee’s Base Salary shall not be reduced
below $443,415 without Employee’s consent.

 

b.                                      Incentive Compensation.  Employee shall
be eligible for an annual performance bonus (“Incentive Compensation”) of up to
one hundred percent (100%) of Base Salary.  Any increase in Incentive
Compensation shall be as determined from time to time in the sole discretion of
the Board.  Incentive Compensation will be (1) determined in accordance with
certain financial and operational objectives to be determined in the sole
discretion of the Compensation Committee of the Board within ninety (90) days
following the commencement of each fiscal year of Employer during the Term or
any Renewal Term, and (2) paid no later than March 15th immediately following
the fiscal year in which the Incentive Compensation was earned.  Incentive
Compensation for partial years will be prorated.

 

c.                                       Additional Benefits. Employee shall
also be entitled to participate in any pension plan, profit-sharing plan, life,
medical, dental, disability, or other insurance plan or other plan or benefit as
from time to time is in effect during the term of this Agreement that Employer
may provide generally for management-level employees of Employer (collectively,
“Additional Benefits”) provided, however, that while this Agreement remains in
force, Employer will provide for Employee, at Employer’s expense, participation
in medical, dental and vision coverage short-term disability, long-term
disability, AD&D, and life insurance benefits on terms and in amounts not less
beneficial to Employee than those provided by the plans, in effect on the date
hereof, subject to a determination of Employee’s eligibility under said programs
in accordance with their respective terms.  Said coverage will be in existence
or will take effect as of the commencement of the Term and will continue while
this Agreement remains in force.  Employer’s liability to Employee for any
breach of this paragraph will be limited to the amount of premiums payable by
Employee to obtain the coverage contemplated herein.

 

d.                                      Vacation.  Employee shall be entitled to
twenty-five (25) business days of paid vacation each twelve (12) months of the
Term or any Renewal Term, in accordance with Employer’s practices and policies
which are applicable to its management-level employees.

 

5.                                      Termination.  The compensation and other
benefits provided to Employee pursuant to this Agreement, and the employment of
Employee by Employer, shall be terminated only as provided in this Section 5.

 

a.                                      Death.  If Employee’s employment
hereunder is terminated by reason of Employee’s death, this Agreement shall then
terminate without further obligations to Employee (or Employee’s heirs or legal
representatives) other than for:

 

i.             payment of the sum of (A) unpaid Base Salary earned through the
date of termination of Employee’s employment and any Incentive Compensation
earned for the prior fiscal year to the extent not theretofore paid, (B) any
compensation previously deferred by Employee (together with any accrued interest
or earnings thereon) if so properly elected by Employee to be paid out upon
termination of Employee’s employment (or his death), and (C) any vacation pay
accrued through the date of termination of Employee’s employment to the extent
not theretofore paid, (for purposes of this Agreement, the preceding clauses
(A), (B) and (C) collectively are the “Accrued Obligations”).  Any Accrued
Obligations shall be paid in a single lump sum in cash within ten (10) days
after the date of termination of Employee’s employment or any earlier time
period required by

 

2

--------------------------------------------------------------------------------


 

applicable law or at any other time specified in a deferral election or deferred
compensation plan;

 

ii.          payment of any amount due to Employee pursuant to the terms of any
applicable benefit plan; and

 

iii.       payment of a prorated portion, based on the number of weeks during
the last fiscal year in which Employee was employed by Employer, of the
Incentive Compensation that would be payable in respect of such last fiscal year
(based on the criteria applicable for that fiscal year) (the “Pro-Rated
Incentive Compensation”).

 

Payment of the Pro-Rated Incentive Compensation shall be made after the end of
the fiscal year of termination of Employee’s employment but no later than
March 15th following such fiscal year.  For purposes of this Agreement, the
preceding clause (ii) and the Pro-Rated Incentive Compensation collectively are
the “Other Compensation”.  Payment of the Accrued Obligations and Other
Compensation shall be made to Employee’s estate or beneficiary as applicable.

 

b.                                      Disability.  If the Board determines
that Employee has become permanently disabled which shall be defined as the
Employee’s inability because of illness or incapacity substantiated by
appropriate medical authority, to render services of the character contemplated
by this Agreement over a period of six (6) consecutive months, then Employee’s
employment shall then terminate without further obligations to Employee (or
Employee’s heirs or legal representatives) under this Agreement other than for
payment to Employee or Employee’s representative, as applicable, of the Accrued
Obligations and Other Compensation with such payments occurring at the times
that are specified in Section 5(a).

 

c.                                       For Cause.  Employee’s employment
hereunder shall be terminated and all of Employee’s rights to receive further
compensation shall terminate upon a determination by Employer, acting in good
faith, that Employee (1) has committed a material act of dishonesty against
Employer, (2) has been convicted of a felony involving moral turpitude or
(3) has committed a material breach of Sections 7(f), 7(g), 7(h) or 7(i) of this
Agreement (each of the foregoing acts identified in clauses (1), (2) and
(3) shall constitute “Cause”).  Employer shall then have no further obligations
to Employee (or Employee’s heirs or legal representatives) under this Agreement
other than for payment to Employee of the Accrued Obligations with such payment
occurring at the time that is specified in Section 5(a).

 

d.                                      Involuntary Departure.  Notwithstanding
any other provision of this Section 5, the Board shall have the right to
terminate Employee’s employment at any time without Cause, but in the event of
such termination, or a non-renewal of this Agreement by Employer prior to
expiration of the Term or any Renewal Term, or a resignation by Employee for
Good Reason, Employee shall be eligible to receive:

 

i.             the sum of (A) the Accrued Obligations (which will be paid at the
time specified in Section 5(a)), (B) one hundred and fifty percent (150%) of one
(1) years current Base Salary, and (C) one hundred and fifty percent (150%) of
the previous fiscal year’s earned Incentive Compensation;

 

ii.          payment of the Incentive Compensation that would be payable in
respect of the last fiscal year in which Employee was employed by Employer
(based on the criteria applicable for that fiscal year) without any pro-ration;
and

 

iii.       continuing participation for a period of one (1) year from the date
of termination of Employee’s employment at Employer expense in the Additional
Benefits in which Employee was enrolled at the time of such termination,
provided, however, that such continued participation shall in all cases be
subject to the applicable plan’s terms and

 

3

--------------------------------------------------------------------------------


 

conditions governing participation by non-employees after their termination of
employment.

 

For purposes of this Agreement, “Severance Benefits” shall consist of the
benefits provided by the preceding clauses (i)(B), (i)(C), (ii) and (iii).  In
consideration of the receipt of the Severance Benefits, and as a precondition to
their receipt, Employee must timely satisfy the Release requirements specified
in Section 5(j). The cash Severance Benefits shall be paid to Employee as
described in Section 5(j), provided that the Incentive Compensation payment
contemplated by 5(d)(ii) above shall be made after the end of the fiscal year of
termination of Employee’s employment but no later than March 15th following such
fiscal year.  For purposes of this Agreement, a termination of Employee’s
employment must constitute a “separation from service” as defined by Internal
Revenue Code Section 409A.

 

e.                                       Voluntary Departure. If Employee’s
employment hereunder is terminated due to Employee’s resignation without Good
Reason, all of Employee’s rights to receive compensation shall immediately cease
other than for payment to Employee of the Accrued Obligations, with such payment
of the Accrued Obligations occurring at the time that is specified in
Section 5(a).

 

f.                                        Involuntary Departure After Change in
Control

 

i.                  If,

 

A.            (1) Any “person”, other than an existing shareholder of Employer
as of January 1, 2006, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Employer representing forty percent (40%) or
more, of the combined voting power of the Employer’s then outstanding securities
(for purposes of this Section 5(f)(i), the term “person” shall mean a person as
defined or referred to in Section 3(a)(9) and/or 13(d)(1), et seq. of the
Securities Exchange Act of 1934, as amended., and the associated rules of the
Securities and Exchange Commission promulgated thereunder), or (2) a merger or
consolidation of Employer in which its voting securities immediately prior to
the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the combined voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation, or (3) a sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of Employer or a liquidation or dissolution of Employer, or
(4) individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided that, other than in connection with an actual or threatened
proxy contest, any individual who becomes a director subsequent to the date of
this Agreement, whose election, or nomination for election by the stockholders
of Employer, was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board (hereinafter, a
“Change in Control”); and

 

B.            Employer terminates Employee’s employment with the Employer
without Cause within six (6) months prior to or one (1) year after the date of
the Change in Control (including any non-renewal of this Agreement by Employer
prior to expiration of the Term or any Renewal Term during such period), or if
Employee resigns for Good Reason within six (6) months prior to or one (1) year
after the date of the Change in Control;

 

then notwithstanding any other provision of this Agreement to the contrary and
as a substitute therefor, Employee shall be eligible to receive:

 

4

--------------------------------------------------------------------------------


 

1.              the sum of (A) the Accrued Obligations (paid at the time
specified in Section 5(a)), (B) two hundred twenty-five percent (225%) of one
(1) years’ current Base Salary, and (C) two hundred twenty-five percent (225%)
of the previous fiscal year’s earned Incentive Compensation;

 

2.              payment of the Incentive Compensation that would be payable in
respect of the last fiscal year in which Employee was employed by Employer
(based on the criteria applicable for that fiscal year) without any pro-ration;
and

 

3.              continuing participation for a period of one (1) year from the
date of termination of Employee’s employment at Employer expense in the
Additional Benefits in which Employee was enrolled at the time of such
termination, provided, however, that such continued participation shall in all
cases be subject to the applicable plan’s terms and conditions governing
participation by non-employees after their termination of employment.

 

In consideration of the receipt of the Change in Control Benefits (which are all
the benefits described in this Section 5(f)(i) other than the Accrued
Obligations), and as a precondition to their receipt, Employee must timely
satisfy the Release requirements specified in Section 5(j). The cash Change in
Control Benefits shall be paid to Employee as described in Section 5(j),
provided that the Incentive Compensation payment contemplated by
5(f)(i)(B)(2) above shall be made after the end of the fiscal year of
termination of Employee’s employment but no later than March 15th following such
fiscal year.

 

ii.               Notwithstanding anything contained in this Agreement to the
contrary, if following a change in ownership or effective control or in the
ownership of a substantial portion of assets (in each case, within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)),
the tax imposed by Section 4999 of the Code or any similar or successor tax (the
“Excise Tax”) applies to any payments, benefits and/or amounts received by
Employee pursuant to this Agreement or otherwise, including, without limitation,
any acceleration of the vesting of outstanding equity awards (collectively, the
“Total Payments”), then the Total Payments shall be reduced (but not below zero)
so that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the Excise Tax; provided that such reduction to the Total Payments
shall be made only if the total after-tax benefit to Employee is greater after
giving effect to such reduction than if no such reduction had been made. If such
a reduction is required, Employer shall reduce or eliminate the Total Payments
by first reducing or eliminating any cash payments under this Agreement, then by
reducing or eliminating any accelerated vesting of equity awards subject to
performance vesting conditions, then by reducing or eliminating any accelerated
vesting of other equity awards, then by reducing or eliminating any other
remaining Total Payments, in each case in reverse order beginning with the
payments which are to be paid the farthest in time from the date of the
transaction triggering the Excise Tax and in all cases in a manner consistent
with the requirements of Code Section 409A. The provisions of this
Section 5(f)(ii) shall take precedence over the provisions of any other plan,
arrangement or agreement governing Employee’s rights and entitlements to any
benefits or compensation.

 

g.                                       Special Required Delay in Payments
under Internal Revenue Code Section 409A.  Notwithstanding any provision in this
Agreement to the contrary, if Employee is a “specified employee” as defined
under Code Section 409A as of the date of his separation from service, then to
the extent necessary to comply with Code Section 409A and avoid the imposition
of taxes under Code Section 409A, Employer shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following such

 

5

--------------------------------------------------------------------------------


 

separation from service until the earlier of (i) ten (10) business days after
Employer receives notification of Employee’s death or (ii) the first business
day of the seventh month following Employee’s separation from service.  Any such
delayed payments shall be made without interest.

 

h.                                      Good Reason Procedural Conditions.  In
order for Employee to resign his employment for Good Reason and be eligible for
the applicable severance benefits under this Agreement, Employee must notify
Employer in writing within ninety (90) days following the initial existence of
the Good Reason condition and Employer shall be then be given thirty (30) days
from its receipt of such notice during which Employer may remedy or cure such
condition (“Remedy Period”).  If Employer does not cure or remedy such Good
Reason condition(s) during the Remedy Period, then Employee must resign his
employment within thirty (30) days after the end of the Remedy Period and must
also timely comply with the Release requirements of Section 5(j) in order to
receive the applicable severance benefits.

 

i.                                          Release of Claims Requirements.  In
consideration of the receipt of any severance benefits under this Agreement, and
as a precondition to their receipt, Employee must execute and not revoke and
deliver to the Company a release of all known and unknown claims substantially
in the form attached hereto as Exhibit A (the “Release”).  Employee shall be
granted a twenty-one (21) day period (or such other time period required by
applicable law but not to exceed forty-five (45) days) commencing within ten
(10) days after termination of Employee’s employment in which to review and
study the Release and consult with an attorney prior to deciding whether to
execute the Release.  Employee’s failure to timely execute and deliver such
Release within the prescribed time period (or Employee’s revocation of the
Release) shall be deemed to be a waiver of Employee’s ability to receive any of
the applicable severance benefits.  If the Release is executed and delivered and
no longer subject to revocation as provided herein, then any cash severance
benefits shall be paid on the 70th day following the termination of Employee’s
employment (other than the Pro-Rated Incentive Compensation or Incentive
Compensation becoming payable pursuant to Section 5(d) or 5(f), which shall be
paid as specified in Section 5(a), (d) or (f), as applicable), except to the
extent that such payments are further delayed pursuant to the application of
Section 5(h).  If Employee’s employment terminates within six (6) months prior
to the date of the Change in Control under circumstances entitling Employee to
the Change in Control Benefits and the Change in Control does not occur until
after the 70th day following the termination of Employee’s employment, Employee
shall initially be paid the cash Severance Benefits specified in Sections
5(d)(i)(B) and (C) on such 70th day, and shall be paid any additional amounts
becoming payable pursuant to Sections 5(f)(i)(B)(1)(B) and (C) within ten
(10) days following the date the Change in Control constitutes a change in the
ownership, effective control or ownership of a substantial portion of the assets
of Employer within the meaning of Code Section 409A.

 

6.                                      Business Expenses.  During the term of
this Agreement, to the extent that such expenditures satisfy the criteria under
the Code for deductibility by Employer (whether or not fully deductible by
Employer) for federal income tax purposes as ordinary and necessary business
expenses, Employer shall reimburse Employee promptly for usual and customary
business expenditures incurred in pursuit and in furtherance of Employer’s
business which are documented in accordance with procedures established from
time to time by Employer.

 

7.                                      Miscellaneous

 

a.                                      Succession; Survival.  This Agreement is
personal to Employee and is not, without the prior written consent of Employer,
assignable by Employee.  This Agreement shall inure to the benefit of the
parties hereto and their respective executors, administrators, personal
representatives, successors and assigns.  As used herein, with respect to
Employer, “successor” and “assignee” shall include any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly, acquires the stock of Employer or to which
Employer assigns this Agreement by operation of law or otherwise.

 

6

--------------------------------------------------------------------------------


 

b.                                      Notices.  Any notice or other
communication provided for in this Agreement shall be in writing and shall be
deemed sent if sent as follows:

 

If to Employer:

 

Clean Energy Fuels Corp.

4675 MacArthur Court, Suite 800

Newport Beach, California 92660

Facsimile: (949) 724-1459

Attention: President and Chief Executive Officer

 

 

 

If to Employee:

 

Barclay F. Corbus

4675 MacArthur Court, Suite 800

Newport Beach, California 92660

Facsimile: (949) 724-1459

 

or at such other address as a party may from time to time in writing designate. 
Each such notice or other communication shall be effective (i) if given by
telecommunication. when transmitted to the applicable number so specified in
this Section 7(b) and an appropriate answerback or confirmation of delivery is
received, (ii) upon receipt, if given by U.S. certified mail, return receipt
requested, addressed as aforesaid, or (iii) one (1)_day after being deposited
with a reputable overnight courier, addressed as aforesaid.

 

c.                                       Entire Agreement: Amendments. This
Agreement contains the entire agreement of the Employer and Employee relating to
the subject matter hereof.  No amendment or modification of the terms of this
Agreement shall be valid unless made in writing and signed by Employee and, on
behalf of Employer, by an officer or Board Member expressly so authorized by the
Board. Employer represents this Agreement has been approved by the Board or the
Compensation Committee of the Board.

 

d.                                      Waiver.  No failure on the part of
Employer or Employee to exercise or to delay in exercising any right hereunder
shall be deemed a waiver thereof or of any other right, nor shall any single or
partial exercise preclude any further or other exercise of such right or any
other right.

 

e.                                       Attorneys’ Fees in Action on Contract. 
If any litigation shall occur between Employee and Employer which arises out of
or as a result of this Agreement, or which seeks an interpretation of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of such litigation, including reasonable attorneys’ fees and costs.

 

f.                                        Confidentiality Proprietary
Information.  Employee agrees to not make use of or otherwise disclose, directly
or indirectly, any trade secret or other confidential or proprietary information
concerning the business (including, but not limited to, its products, employees,
services, practices or policies) of Employer or any of its affiliates of which
Employee may learn or be aware, except to the extent such use or disclosure is
(1) necessary to the performance of this Agreement and reasonably determined by
Employee to be in furtherance of Employer’s interests or (2) required by
applicable law.  The provisions of this Section 7(f) shall survive the
termination, for any reason, of this Agreement.

 

g.                                       Trade Secrets.  Employee, prior to and
during the term of employment has had and will have access to and become
acquainted with various trade secrets, consisting of software, plans, formulas,
patterns, devices, secret inventions, processes, customer lists, contracts, and
compilations of information, records and specifications, which are owned by
Employer or by its affiliates and are regularly used in the operation of their
respective businesses and which may give Employer an opportunity to obtain an
advantage over competitors who do not know or use such trade secrets.  Employee
agrees and acknowledges that Employee has been granted access to these valuable
trade secrets only by virtue of the confidential relationship created by
Employee’s employment and Employee’s prior relationship to, interest in and
fiduciary relationships to, Employer.  Employee shall not disclose any of the
aforesaid trade secrets, directly or indirectly, or

 

7

--------------------------------------------------------------------------------


 

use them in any way, either during the term of this Agreement or at any time
thereafter, except as required in the course of Employee’s employment by
Employer hereunder and as Employee may reasonably believe to be for Employer’s
benefit.  All records, files, documents, drawings, specifications, software,
equipment, and similar items relating to the business of Employer or its
affiliates, including, without limitation, all records relating to customers
(the “Documents”), whether prepared by Employee or otherwise coming into
Employee’s possession, shall remain the exclusive property of Employer or such
affiliates and shall not be removed from the premises of Employer or its
affiliates under any circumstances whatsoever unless the Documents are being
removed by Employee in context of performing the services required herein.  Upon
termination of Employee’s employment, Employee agrees to deliver promptly to
Employer all Documents in Employee’s possession or under the control of
Employee.  The provisions of this Section 7(g) shall survive the termination,
for any reason, of this Agreement.

 

h.                                      No Solicitation. Employee agrees that,
during the period beginning on the date of the termination of his employment
with Employer (either voluntarily or involuntarily) and ending on the second
(2nd) anniversary of such date (the “Non Solicitation Period’), Employee will
not (and Employee will use commercially reasonable efforts to cause his
affiliates to not) (i) directly or indirectly, either for Employee or any other
person, contact, approach, or solicit for the purpose of offering employment to
(whether as an employee, consultant, agent, independent contractor, or
otherwise) or actually hire any person employed by Employer or any of its
affiliates at any time before termination of Employee’s employment or during the
Non Solicitation Period, or (ii) induce or attempt to induce any customer,
supplier or other business relation of Employer, or any of its affiliates, to
enter into any business relationship which might adversely affect Employer or
any of its affiliates whether by working to or actually taking away any
customers, business, or patrons of the Employer, or otherwise.  Notwithstanding
the foregoing, nothing contained herein shall prevent Employee from dealing with
prospective employees or customers who respond to advertisements of general
circulation to the public.  The provisions of this Section 7(h) shall survive
the termination, for any reason, of this Agreement.

 

i.                                          Inventions and Patents.  Except as
may be limited by Section 2870 of the California Labor Code, all inventions,
designs, improvements, patents, copyrights, and discoveries conceived by
Employee during the term of this Agreement which are useful in or directly or
indirectly related to the business of Employer, or to any experimental work
carried on by Employer, shall be the property of Employer.  Employee will
promptly and fully disclose to Employer all such inventions, designs,
improvements and discoveries (whether developed individually or with other
persons) and shall take all steps necessary and reasonably required to assure
Employer’s ownership thereof and to assist Employer in protecting or defending
Employer’s proprietary rights therein.  Employee acknowledges hereby receipt of
written notice from Employer pursuant to Labor Code Section 2870 that this
Agreement (to the extent it requires an assignment or offer to assign rights to
any invention of Employee) does not apply to an invention which qualifies fully
under the provisions of California Labor Code Section 2870.  The provisions of
this Section 7(i) shall survive the termination, for any reason, of this
Agreement.

 

j.                                         Place of Employment.  The principal
place of employment shall be in San Francisco, California, provided, however,
that Employee will be expected to engage in regular travel to the Company’s
headquarters in Newport Beach as well as within and outside the State of
California as Employer may reasonably request or as may be required for the
proper rendition of services hereunder.

 

k.                                      Severability.  If this Agreement shall
for any reason be or become unenforceable in any material respect by any party,
this Agreement shall thereupon terminate and become unenforceable by the other
party as well.  In all other respects, if any provision of this Agreement is
held invalid or unenforceable, the remainder of this Agreement shall
nevertheless remain in full force and effect, and if any provision is held
invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances, to the
fullest extent permitted by law.

 

8

--------------------------------------------------------------------------------


 

l.                                          Withholding Deductions.  All
compensation payable hereunder, including Base Salary and other benefits, shall
be subject to applicable taxes, withholdings and other required, normal or
elected employee deductions.

 

m.                                  Remedies.  Employee expressly agrees that
Employer shall be entitled to the remedies of injunction, specific performance
and other equitable relief to prevent any violation of Sections 7(f), (g), (h),
or (i) of this Agreement.  This Section 7(m) shall not be construed as a waiver
of any other rights or remedies which Employer may have for damages or
otherwise.  Any action brought to enforce the provisions set forth in this
Section 7(m) shall be brought in the Orange County Superior Court. Employee, by
execution of this Agreement, hereby submits to the jurisdiction of the Orange
County Superior Court.

 

n.                                      Arbitration.  Except as otherwise
provided in this Agreement, any controversy or claim arising out of or relating
to this Agreement or the breach thereof shall be settled by arbitration in
Orange County, California.

 

i.                        Judicial Arbitration and Mediation Services.  The
arbitration shall be administered by Judicial Arbitration and Mediation Services
(“JAMS”) in its Orange County, California office.

 

ii.                     Arbitrator.  The arbitrator shall be a retired superior
court judge of the State of California affiliated with JAMS.

 

iii.                  Provisional Remedies and Appeals.  Each of the parties
reserves the right to file with the Orange County Superior Court an application
for temporary or preliminary injunctive relief, writ of attachment, writ of
possession, temporary protective order and/or appointment of a receiver on the
grounds that the arbitration award to which the applicant may be entitled may be
rendered ineffectual in the absence of such relief.

 

iv.                 Enforcement of Judgment.  Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.  The
award of the arbitrator shall be binding, final, and nonappealable.

 

v.                    Discovery.  The parties may obtain discovery in aid of the
arbitration to the fullest extent permitted under law, including California Code
of Civil Procedure Section 1283.05.  All discovery disputes shall be resolved by
the arbitrator.

 

vi.                 Consolidation.  Any arbitration hereunder may be
consolidated by JAMS with the arbitration of any other dispute arising out of or
relating to the same subject matter when the arbitrator determines that there is
a common issue of law or fact creating the possibility of conflicting rulings by
more than one arbitrator.  Any disputes over which arbitrator shall hear any
consolidated matter shall be resolved by JAMS.

 

vii.              Power and Authority of Arbitrator.  The arbitrator shall not
have any power to alter, amend, modify or change any of the terms of this
Agreement nor to grant any remedy which is either prohibited by the terms of
this Agreement or is not available in a court of law.

 

viii.           Governing Law.  All questions in respect of procedure to be
followed in conducting the arbitration as well as the enforceability of this
Agreement to arbitrate which may be resolved by state law shall be resolved
according to the laws of the State of California.  Any action brought to enforce
the provisions of this Section shall be brought in the Orange County Superior
Court.  All other questions in respect to this Agreement, including but not
limited to the interpretation, enforcement of this Agreement (other than the
right to arbitrate), and the rights, duties and liabilities of the parties to
this Agreement shall be governed by California law.

 

9

--------------------------------------------------------------------------------


 

o.                                      Waiver of Jury Trial.  In the event that
any dispute shall arise between Employee and Employer, and notwithstanding the
provisions of Section 7(n), litigation ensues, WITH RESPECT TO ANY LITIGATION
ARISING OUT OF THIS AGREEMENT, THE PARTIES EXPRESSLY WAIVE ANY RIGHT THEY
MAY HAVE TO A JURY TRIAL AND AGREE THAT ANY SUCH LITIGATION SHALL BE TRIED BY A
JUDGE WITHOUT A JURY.

 

p.                                      Representation By Counsel;
Interpretation.  Employer and Employee each acknowledge that each party to this
Agreement has had the opportunity to be represented by counsel in connection
with this Agreement.  Accordingly, any rule of law, including, but not limited
to, Section 1654 of the California Civil Code, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it, has no application and is expressly waived.  The
provisions of this Agreement shall be interpreted in a reasonable manner to
affect the intent of the parties.

 

q.                                      Code Section 409A

 

i.             General.  It is the intent of Employer and Employee that the
payments and benefits under this Agreement shall comply with or be exempt from
Code Section 409A, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with or exempt from Code
Section 409A.  In no event whatsoever shall Employer be liable for any
additional tax, interest or penalty that may be imposed on Employee pursuant to
Code Section 409A or for any damages for failing to comply with Code
Section 409A.  All references to Code Section 409A shall be interpreted to
include Code Section 409A and all regulations and guidance promulgated
thereunder.

 

ii.          Reimbursements and In-Kind Benefits.  To the extent any
reimbursements or in-kind benefits under this Agreement are subject to Code
Section 409A, (A) all such expenses or other reimbursements under this Agreement
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Employee; (B) any right to
such reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit; and (C) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

iii.       Offsets.  Notwithstanding any other provision of this Agreement to
the contrary, in no event shall any payment under this Agreement that is subject
to Code Section 409A be subject to offset, counterclaim, or recoupment by any
other amount unless otherwise permitted by Code Section 409A.

 

[Remainder of page intentionally blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Restatement Date.

 

 

“EMPLOYER”

 

 

 

 

 

CLEAN ENERGY FUELS CORP., a Delaware corporation

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

President and Chief Executive Officer

 

 

 

 

 

“EMPLOYEE”

 

 

 

/s/ Barclay F. Corbus

 

Barclay F. Corbus

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

THIS RELEASE (the “Release”) is being executed and delivered by Barclay F.
Corbus (“Employee”) on                       , pursuant to that certain Amended
and Restated Employment Agreement, dated as of                    , 2015, by and
between Clean Energy Fuels Corp , a Delaware Corporation (“Employer”, and
Employee (the “Employment Agreement”).

 

Employee, intending to be legally bound and for good and valuable consideration,
including that received pursuant to Section 5 of the Employment Agreement, and
conditioned upon and subject to the receipt of such consideration, hereby agrees
as follows:

 

Employee agrees to fully release and discharge forever Employer, and its agents,
employees, officers, directors, trustees, representatives, owners, attorneys,
subsidiaries, related corporations, assigns, successors and affiliated
organizations (hereafter referred to collectively as the “Released Parties”),
and each and all of them, from any and all liabilities claims, causes of action,
charges, complaints, obligations, costs, losses, damages, injuries, attorneys’
fees, and other legal responsibilities, of any form whatsoever, whether known or
unknown, unforeseen, unanticipated, unsuspected or latent, which Employee or
Employee’s heirs, administrators, executors, successors in interest, and/or
assigns have incurred or expect to incur, or now own or hold, or have at any
time heretofore owned or held, or may at any time own hold or claim to hold by
reason of any matter or thing arising from any cause whatsoever prior to the
date of Employee’s execution of this Release.

 

Without limiting the generality of the foregoing, Employee agrees to fully
release and discharge each and all of the Released Parties from any and all
claims, demands, rights, and causes of action that have been or could be alleged
against any of said Released Parties (a) in connection with Employee’s
employment, the Employment Agreement any prior employment agreement, or the
termination of such employment (b) in connection with any and all matters
pertaining to Employee’s employment by any of the Released Parties, including,
but not limited to, any and all compensation, salaries, wages, bonuses,
commissions, overtime, monies, pay, allowances, benefits, sick pay, severance
pay, paid leave benefits, penalties, interest, damages, and promises on any and
all of the above and (c) under or in connection with the state and federal age
discrimination laws.

 

Without limiting the scope of this Release in any way, Employee certifies that
this Release constitutes a knowing and voluntary waiver of any and all rights or
claims that exist or that Employee has or may claim to have under the Federal
Age Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), which is set forth at 29 U S C § 621
et seq.  This Release does not govern any rights or claims that may arise under
the ADEA after the date this Release is signed by Employee.

 

Employee understands and acknowledges that this Release extends to any and all
claims including, but not limited to, any alleged (a) violation of the National
Labor Relations Act, Title VII of the Civil Rights Act, the Americans With
Disabilities Act of 1990, the Fair Labor Standards Act, the Occupational Safety
and Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985;
(b) discrimination on the basis of national origin, sex, race, religion, age,
disability, marital status, breach of any express or implied employment contract
or agreement, wrongful discharge, breach of the implied covenant of good faith
and fair dealing, intentional or negligent infliction of emotional distress,
misrepresentation, fraud, defamation, interference with prospective economic
advantage, failure to pay wages due or other monies owed, and (c) any other
violation of any local, state or federal law, regulation or ordinance and/or
public policy, contract, or tort or common law claim having any bearing
whatsoever on the terms and conditions and/or cessation of employment with any
of the Released Parties, including, but not limited to, any allegations for
costs, fees, or other expenses, including attorneys’ fees, incurred in any of
these matters, which Employee ever had, now has, or may have as of the date of
this Release.

 

This Release constitutes written notice that Employee has been advised to
consult with an attorney prior to executing this Release and that Employee has
been provided a full and ample opportunity to study this Release.  Employee
acknowledges Employer has provided Employee at least twenty-one (21) days (or
any other time period required by

 

12

--------------------------------------------------------------------------------


 

applicable law) within which to review and consider this Release before signing
it.  Should Employee decide not to use the full twenty-one (21) days (or any
other time period required by applicable law), then Employee knowingly and
voluntarily waives any claim that Employee was not in fact given that period of
time or did not use the entire twenty-one (21) days (or any other time period
required by applicable law) to consult an attorney and/or consider this
Agreement.  Employee acknowledges that Employee is signing this Release
voluntarily with full knowledge that it is intended, to the maximum extent
permitted by law, as a complete release and waiver of any and all claims.

 

Employee acknowledges that Employee is aware of Employee’s right to revoke this
Release at any time within the seven-day period (or any other time period
required by applicable law) following the date this Release is signed by
Employee and that this Release shall not become effective or enforceable until
the seven-day (or any other time period required by applicable law) revocation
period expires.  Employee understands and acknowledges that Employee will
relinquish any right to the consideration specified in this Release if this
right to revoke is exercised.

 

Employee hereby expressly waives all rights and benefits granted to Employee
under Section 1542 of the California Civil Code and expressly consents that this
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims as specified herein.  Said section reads as follows:

 

SECTION 1542.  CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN TO HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR

 

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code Section 1542 and elects to assume
all risks for claims specified herein that now exist in Employee’s favor, known
or unknown.

 

Employee agrees to waive any right Employee may have to reemployment by any of
the Released Parties and agrees that Employee has not and shall not apply for
reemployment with Employer or any other Released Parties.

 

Employee understands and acknowledges that, the aforementioned consideration is
not to be construed as an admission on the part of Employer or any of the
Released Parties of any liability whatsoever and that the Employer and each
Released Party denies that it has engaged in any wrongdoing or has any liability
whatsoever.

 

Employee declares, covenants; and agrees that Employee has not heretofore, and
has not and will not hereafter, sue any of the Released Parties before any court
or governmental agency, commission, division or department, whether state,
federal, or local, upon any claim, demand, or cause of action released herein. 
This provision does not extend to the federal Equal Employment Opportunity
Commission except to the extent it may do so under the OWBPA and the regulations
issued thereunder.

 

Employee agrees to indemnify and hold harmless Employer and each of the Released
Parties for and against any and all costs, losses or liability whatsoever,
including reasonable attorneys’ fees, caused by any action or proceeding, in any
state or federal courts or administrative processes, which is brought by
Employee or Employee’s successors in interest if such action arises out of, is
based upon, or is related to any claim, demand, or cause of action released
herein.  This provision does not extend to the federal Equal Employment
Opportunity Commission except to the extent it may do so under the OWBPA and the
regulations issued thereunder.

 

Employee agrees not to file any charges, including but not limited to any
additional or duplicative charges, based on events occurring prior to his date
of execution of this Release with any state or federal administrative agency,
and further agrees not to institute a lawsuit in any state or federal court,
based upon, arising out of, or relating to any claim, demand, or cause of action
released herein.  This provision does not extend to the federal Equal Employment
Opportunity Commission except to the extent it may do so under the OWBPA and the
regulations issued thereunder.

 

Employee understands and agrees that Employee will not, for any reason, disclose
to others or use for the benefit of anyone other than the Released Parties any
trade secret, confidential or proprietary information, including, but not

 

13

--------------------------------------------------------------------------------


 

limited to, information relating to the Released Party’s customers, employees,
consultants, affiliates, products, know-how, techniques, computer systems,
programs, policies and procedures, research projects, future developments,
costs, profits, pricing, and or marketing or customer business information. 
Employee further understands and agrees that the use of any material trade
secret, confidential or proprietary information belonging to the Released
Parties shall be a material breach of this Release.

 

Employee acknowledges that Employee is relying solely upon the contents of this
Release and is not relying on any other representations whatsoever of Employer
or any other Released Party as an inducement to enter into this agreement and
Release.

 

Both Employee and Employer agree not to disparage the other party, the other
party’s officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation, or personal
reputation; provided that both Employee and Employer will respond accurately and
fully to any question, inquiry, or request for information when required by
legal process.

 

This Release shall be deemed to have been executed and delivered within the
State of California, and shall be construed and enforced in accordance with, and
governed by, the internal laws of the State of California.  The exclusive venue
for any dispute under this Release is the California Superior Court for the
County of Orange.  This Release is the entire Release with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written releases and discussions.  The captions in this Release are for
convenience and reference only and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Release.  This Release and the provisions
contained herein shall not be construed or interpreted for or against any person
or beneficiary hereof because that person drafted or caused that person’s legal
representative to draft any of its provisions.  This Release is binding upon the
undersigned’s representatives, successors in interest and assigns.  The
provisions of this Release are severable.  Should any provision (or portion
thereof) for any reason be held to be unenforceable, the remaining provisions
(or portion thereof) shall nonetheless be in full force and effect.  This
Release and the provisions hereof cannot be altered or modified by a fully or
partially executed oral modification, and further cannot be altered, modified or
otherwise changed in any respect except by a subsequent writing duly executed by
all parties hereto or by their authorized representatives.  This Release may be
executed in counterparts each of which is equally admissible in evidence, and
each executed counterpart shall fully bind each party who has executed it.  A
fax copy of this Release may be deemed as an original.

 

THE UNDERSIGNED HAS READ THE FOREGOING RELEASE AND ACCEPTS AND AGREES TO THE
PROVISIONS CONTAINED THEREIN, AND HEREBY EXECUTES IT, KNOWINGLY AND VOLUNTARILY,
AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.

 

IN WITNESS WHEREOF, Employee has duly executed and delivered this Release as of
the date first above written.

 

 

“EMPLOYEE”

 

 

 

 

 

Barclay F. Corbus

 

14

--------------------------------------------------------------------------------